—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Kuffner, J.), imposed March 3, 1992, upon his conviction of attempted criminal possession of stolen property in the third degree, upon his plea of guilty, the sentence being an indeterminate term of 2 to 6 years imprisonment.
Ordered that the sentence is modified, on the law, by reducing it to an indeterminate term of lVs to 4 years imprisonment; as so modified, the sentence is affirmed.
As the People concede, the sentence imposed upon the defendant for attempted criminal possession of stolen property in the third degree was illegal because it is greater than the statutory maximum (see, Penal Law § 70.00 [2] [e]). Accordingly, as the defendant and the People request, we reduce the sentence imposed to the maximum legal sentence for attempted criminal possession of stolen property in the third degree. Mangano, P. J., Balletta, Rosenblatt, Eiber and Ritter, JJ., concur.